Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 1 of 15 PagelID 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
JENNIFER FERLICCHI,
an individual,
Plaintiff, CASE NO.::

Vv.

SARASOTA COUNTY PUBLIC HOSPITAL
DISTRICT, a Florida Independent Special District,
d/b/a SARASOTA MEMORIAL HOSPITAL and
SARASOTA MEMORIAL HEALTH CARE SYSTEM

Defendant.

 

COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, JENNIFER FERLICCHI (‘Plaintiff’), by and through her

undersigned counsel, hereby sues Defendant, SARASOTA COUNTY PUBLIC
HOSPITAL DISTRICT, a Florida Independent Special District, d/b/a SARASOTA
MEMORIAL HOSPITAL and SARASOTA MEMORIAL HEALTH CARE
SYSTEM (“Defendant”), and alleges as follows:
JURISDICTION AND VENUE

l. This is an action for damages that exceed $30,000.00 exclusive of
prejudgment interest, attorneys’ fees, and costs. Jurisdiction of this Court is invoked
pursuant to 28 U.S.C. 1337; 28 U.S. C. 2201; Title VII of the Federal Civil Rights

Act of 1964, as amended, 28 U.S.C. 1331 and 1367, the Florida Civil Rights Act, as

00501012.DOCX
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 2 of 15 PagelD 2

amended, § 760.01, Florida Statutes (““FCRA”), the Florida Whistleblower Act, §
448.102 et seq. (“FWA”), and as a result of Defendant’s sexual harassment and
retaliation against Plaintiff, in violation of Title VII; and the FCRA and 42 U. S.
Code § 1983.

2. Venue lies within the United States District Court for the Middle
District of Florida, Tampa Division, as a substantial portion of the events giving rise
to this claim occurred in this Judicial District and therefore proper pursuant to 28
U.S.C. 1391(b).

THE PARTIES

3. The Plaintiff, JENNIFER FERLICCHI, at all times relevant to the
causes of action, was a resident of Manatee County, Florida.

4. The Defendant, SARASOTA COUNTY PUBLIC HOSPITAL
DISTRICT, a Florida Independent Special District, d/b/a SARASOTA
MEMORIAL HOSPITAL and SARASOTA MEMORIAL HEALTH CARE
SYSTEM with fifteen (15) or more employees, located in Sarasota, Florida.

5. Defendant is an employer as defined by the laws under which this
action is brought and employs the required number of employees. Defendant, at all
times material hereto, was Plaintiff's employer as that term is defined under Title

VII, FWA, FCRA, and Florida Statute § 760.

00501012.DOCX 2
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 3 of 15 PagelD 3

6. The Plaintiff timely filed an administrative Charge of Discrimination
with the EEOC prior to her termination and again on February 26, 2020. On or about
November 25, 2020, the EEOC issued its Letter of Determination and Notice of

Right to Sue. Plaintiff has exhausted all administrative remedies.

FACTS
7. The Plaintiff is a female.
8. The Plaintiff was hired by the Defendant as a cardiac transport nurse on
June 5, 2015.
9. Part of the Plaintiff’s duties include access to patient’s medical charts.

10. On April 26, 2019, the Plaintiff sent an email to her direct supervisor,
Spencer Hudon, regarding a patient safety issue.

11. Mr. Hudon responded by email stating “this email sounds as though
you need to find another position”.

12. OnMay 11, 2019, a fellow employee asked the Plaintiff how her former
boyfriend, Paul Nowakowski, also a fellow employee, trip to China was going.

13. The Plaintiff responded that she did not know when he would return.
The employee, without the Plaintiff's request or acquiescence, accessed Mr.
Nowakowski’s schedule on the computer and gave it to the Plaintiff.

14. In May of 2019, the Plaintiff was called into her supervisor’s, Spencer

Hudon, office also present was the Director of Human Resources, Susan Curran.

00501012.DOCx 3
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 4 of 15 PagelD 4

15. Plaintiff was informed that Amber Taylor, Paul Nowakowski’s
supervisor, filed a complaint against the Plaintiff.

16. — The allegations contained in the complaint included that the Plaintiff
accessed Paul Nowakowski’s timecard and that the Plaintiff was sending harassing
and threatening emails to nurse Jogina Oliver.

17. At the meeting, the Plaintiff was asked if she was pregnant and about
her personal life.

18. An investigation was conducted by the Defendant concerning the
accusations made against the Plaintiff.

19. In June of 2019, the Plaintiff was informed that the complaints against
her could not be validated. The Plaintiff was told to keep her private life private.

20. On September 6, 2019, the Plaintiff attended a meeting with Clinical
Coordinator of Patient Safety Attendants, Joshua Baumgard. Mr. Baumgard
informed the Plaintiff, that approximately ten (10) days earlier he was informed by
Executive Director, Janet Steves that he should stay away from the Plaintiff because
she likes to pursue married men, have their babies and extort them for money. Ms.
Steves stated this was how the Plaintiff had her current child. Ms. Steves statements
were also heard by Lissett Masucci, Clinical Manager of the Float Team.

21. Mr. Baumgard informed the Plaintiff that he was going to report Ms.

Steves’ comments to the Human Relations Office along with several other issues.

00501012.DOCX 4
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 5 of 15 PagelD 5

He stated that he was going to take a four week leave of absence to get away from
the toxic work environment.

22. On September 9, 2019, the Plaintiff met with Conra Frazier, Senior
Employee Relations Consultant, to discuss Plaintiff's concerns about the harassing
behavior and hostile work environment she was experiencing.

23. On October 4, 2019, the Plaintiff had a follow up meeting with Ms.
Frazier. The Plaintiff was informed that Ms. Masucci admitted hearing the
statements made by Ms. Steves. Ms. Steves admitted making the statements about
the Plaintiff. Ms. Steves stated she made the comments in an attempt to cover-up
Mr. Baumgard’s poor work performance. Ms. Steves stated that the Plaintiff had
allegedly been in Mr. Baumgard’s office distracting him from his work.

24. The Plaintiff was never informed by Mr. Baumgard that she was
allegedly distracting him. Mr. Baumgard never informed the Human Resources
Office of his alleged complaints.

25. When asked about the comments concerning the Plaintiff, Ms. Steves
stated she heard them from the Plaintiffs former boss Susan Salamey. Ms. Salamey
subsequently denied making the statements.

26. The Plaintiff was told Ms. Steves would receive discipline for her
actions concerning the Plaintiff, however, the Plaintiff was never informed if any

discipline occurred.

00501012.DOCX 5
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 6 of 15 PagelD 6

27. In October of 2019, the Plaintiff was called into her Director, Julie
Polaszek’s Office. The Plaintiff was accused of allegedly starting a rumor that the
Plaintiff's boss and the Chief Nursing Officer were having an affair. The Plaintiff
denied the accusations and was told by Ms. Polaszek that she believed the Plaintiff.

28. On November 2, 2019, the Plaintiff sent an email to two nurses and one
alternate nurse who were covering her work schedule while she was on vacation.
The nurses were concerned that they did not have enough training to cover the
Plaintiff's work, so the Plaintiff sent them some written tips on what to do.

29. On November 8, 2019, Mr. Hudon sent an email stating he needed to
correct some misinformation sent by the Plaintiff. The email changed the types of
patients that were being transported and the work schedule for the Plaintiff and her
department.

30. Upon seeing Mr. Hudon’s email, the Plaintiff sent an email to Ms.
Polaszek to discuss Mr. Hudon’s email, however, despite Ms. Polaszek’s saying a
meeting would be set-up, no meeting ever occurred.

31. OnNovember 8, 2019, the Plaintiff called Jamille Byrd, Senior Nursing
Recruiter to check the status of an application the Plaintiff had filed for another
position at the hospital. Ms. Byrd stated that the Plaintiff was the top candidate, no
one else was more qualified and she would be shocked if the Plaintiff did not receive

the position.

00501012.D0Cx 6
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 7 of 15 PagelD 7

32. On November 13, 2019, the Plaintiff returned to work from her
vacation. The Plaintiff was called into Mr. Hudon’s office and upon her arrival was
escorted by Mr. Hudon to the Risk Management Office.

33. At Risk Management was the Director of Risk Management, Rae
DaPrato, Susan Curran and a risk management clinician Shawn McKee. The
Plaintiff was told she was the subject of a complaint made on October 2, 2019. The
allegation was she accessed another employee’s chart.

34. When the allegation was not validated, the Defendant checked the
Plaintiff's chart access for the prior year.

35. The Plaintiff asked, but was not told, who made the complaint. The
Plaintiff asked if the complaint was validated and did not receive a response.

36. The Plaintiffasked for access to a computer and the electronic transport
log to respond to the complaint but was refused the same. The Plaintiff was sent
home on administrative leave.

37. On November 13, 2019, the Plaintiff was informed that the position she
applied for at the hospital was given to someone else.

38. On November 15, 2019, the Plaintiff was asked to return to the Risk
Management Office to review their findings. Upon her arrival, the Plaintiff was told
based on the criteria the Plaintiff had given them for placing patients on a list they

had additional questions.

00501012.DOCX 7
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 8 of 15 PagelD 8

39. The Plaintiff never provided criteria to risk management.

40. The Plaintiff was informed that she allegedly accessed patient charts
from the psychiatric unit. The Plaintiff denied the accusation and asked for a
computer to show that the accusation was impossible because the Plaintiff did not
security clearance to access the files. The Plaintiff's request was denied.

41. The Plaintiff was told that she had improperly accessed her own
personal files. The Plaintiff stated that she had previously executed a waiver and
she was allowed to access her own files. The Plaintiff was told despite executing the
waiver given to her she could not access her own files.

42. The Plaintiff was terminated. The reason given for her termination was
that she did not need to access patient files to do her job effectively.

43. After the Plaintiff was terminated, the Defendant determined that she
had not accessed another employee’s chart for the one year prior to the alleged
complaint.

44. After the Plaintiff's termination, she was informed that the complainant
was Marcos Alvarez, an employee of Mr. Hudon’s, who was given the Plaintiff's
job.

COUNT I- UNLAWFUL HARASSMENT BASED ON SEX IN VIOLATION
OF THE FLORIDA CIVIL RIGHTS ACT

45. Plaintiff restates and realleges the factual allegations contained in

paragraphs 1 through 44 above.

00501012.DOCX 8
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 9 of 15 PagelD 9

46. Plaintiff’s sex was a motivating factor that caused Defendant to harass
the Plaintiff and terminate her employment. Moreover, she would not have been
harassed and/or terminated but for this unlawful motive.

47. The Defendant’s harassment was sufficiently severe or pervasive to
alter the terms and conditions of Plaintiff's employment and created a
discriminatorily abusive working environment.

48. The Defendant was aware of the sexual harassment against the Plaintiff
and failed to take remedial action.

49. Any legal reasons that Defendant gives for the harassment and/or
termination are merely a pretext for unlawful sexual harassment.

50. Asaresult of the harassment described above, the Plaintiff has suffered
damages. Plaintiff has had to retain the undersigned counsel and will continue to
incur fees and costs. The harassment described above was done willfully,
maliciously and with reckless disregard for Plaintiffs rights under state law.

51. As a direct and proximate result of the harassment and retaliation
described above, Plaintiff has suffered and continues to suffer loss of employment,
loss of income, loss of other employment benefits and has suffered and continues to
suffer mental anguish, distress, humiliation, great expense, and loss of enjoyment of
life.

WHEREFORE, Plaintiff demands judgment against Defendant and relief in

00501012.DO0CX 9
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 10 of 15 PagelD 10

the form of economic damages, including lost wages, benefits, and other
remuneration; reinstatement of full fringe benefits; front and back pay; any other
compensatory damages allowable under law; attorney’s fees to the extent permitted
by law and costs, emotional distress damages, prejudgment and post judgement
interest, liquidated damages and any other relief that the court deems appropriate.
COUNT II - SEX HARASSMENT BASED ON TITLE VII

52. Plaintiff restates and realleges the factual allegations contained in
paragraphs 1 through 44 as so fully stated herein.

53. Title VII makes it unlawful for an employer to harass an employee
based on that person’s sex.

54. Defendant’s harassment was because of Plaintiffs sex in violation of
Title VII.

55. Defendant’s alleged basis for harassment is pretextual and asserted only
to cover up the harassment.

56. Even if Defendant could assert a legitimate reason for their actions,
Plaintiff's sex was also a motivating factor.

57. Asaresult of Defendant’s harassment, Plaintiff has suffered and will
continue to suffer economic damages, emotional anguish, pain and suffering and
loss of dignity damages. Plaintiff requests lost economic damages, back pay, front

pay, and compensatory damages.

00501012,DOCX 10
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 11 of 15 PagelD 11

58. Plaintiff also request that attorney’s fees and cost be awarded pursuant
to Title VII.

WHEREFORE, Plaintiff prays for the entry of judgment against Defendant
and award of economic damages, back pay, front pay, compensatory damages,
liquidated damages and attorney’s fees and cost, all as permitted by law for violation
of Title VIL.

COUNT IlJ- RETALIATION UNDER TITLE VII

59. Plaintiff repeats the allegations contained in paragraphs | through 44 as
so fully stated herein.

60. Title VII makes it unlawful for an employer to retaliate against an
employee who as opposed to any practice, made an unlawful employment practice
by Title VII, or because the employee has made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding or hearing under Title
VI.

61. Title VII prohibits sexual harassment and sex discrimination.

62. Defendant’s adverse conduct and discharge of Plaintiff, as enumerated
above was because of her sexual harassment complaints and violation of Title VII.

63. Defendant’s alleged basis for the adverse conduct against Plaintiff and
Plaintiff's termination are pretextual and asserted only to cover up the retaliatory

nature of the conduct.

00501012.D0CX 1]
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 12 of 15 PagelD 12

64. Evenif Defendant could assert legitimate reasons for its adverse actions
against Plaintiff and Plaintiff's termination, which reasons it does not have,
Plaintiff's complaint against Defendant and their employees, for sexual harassment
were the motivating factors for Defendant’s adverse conduct towards Plaintiff and
Plaintiff’ s termination.

65. Asaresult of Defendant’s retaliatory and adverse conduct, Plaintiff has
suffered and will continued to suffer economic damages, emotional anguish, pain
and suffering and loss of dignity damages. Plaintiff requests lost economic damages,
back pay and front pay, and compensatory damages.

66. Plaintiff also request that her attorney’s fees and cost be awarded under
Title VII.

WHEREFORE, Plaintiff prays for entry of a judgment against Defendant and
an award of economic damages, back pay, front pay, compensatory damages,
liquidated and attorney’s fees and cost all as permitted by law for violation of Title
VIL.

COUNT IV — RETALIATION UNDER FLORIDA CIVIL RIGHTS ACT

67. Plaintiff repeats the allegations contained in paragraphs 1 through 44 as
so fully stated herein.

68. FCRA makes it unlawful for an employer to retaliate against an

employee who is engaged in a statutorily protected activity.

00501012.D0CX 12
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 13 of 15 PagelD 13

69. FCRA prohibits sexual harassment and sex discrimination.

70. Defendants adverse conduct and discharge of Plaintiff, as enumerated
above was because of her complaints involving sexual harassment.

71. Defendants alleged basis for the adverse conduct against Plaintiff and
Plaintiff's termination are pretextual and asserted only to cover up the retaliatory
nature of the conduct.

72. Evenif Defendant could assert legitimate reasons for its adverse actions
against Plaintiff and Plaintiff's termination, which reasons it does not have,
Plaintiffs complaint against Defendant and their employees, her involvement in
sexual harassment were the motivating factors for Defendant’s adverse conduct
towards Plaintiff and Plaintiffs termination.

73. Asaresult of Defendants retaliatory and adverse conduct, Plaintiff has
suffered and will continued to suffer economic damages, emotional anguish, pain
and suffering and loss of dignity damages. Plaintiff requests lost economic damages,
back pay and front pay, and compensatory damages.

74. Plaintiff also request that her attorneys’ fees and cost be awarded under
FCRA.

WHEREFORE, Plaintiff prays for entry of a judgment against Defendant and
an award of economic damages, back pay, front pay, compensatory damages,

liquidated damages and attorneys’ fees and cost all as permitted by law for violation

00501012.DOCX 13
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 14 of 15 PagelD 14

of FCRA.
COUNT V— RETALIATION UNDER FLORIDA WHISTLEBLOWER ACT

75.  Plaintiffrepeats the allegations contained in paragraphs | through 44 as
so fully stated herein. |

76. The FWA prohibits retaliatory personnel action against an employee
because the employee has: a. disclosed to an appropriate governmental agency,
under oath, in writing, in activity, policy or practice of the employer that is in
violation of the law, rule or regulation; b. provided information to, or testified before,
any appropriate governmental agency, person or entity conducting an investigation,
hearing or inquiry into an alleged violation of law, rule or regulation by the
employer; or c. objected to or refused to participate in, any activity, policy, or
practice of the employer which is in violation of the law, rule or regulation.

77. Defendant’s adverse conduct and discharge of Plaintiff, as enumerated
above, was because of her complaint about unlawful patient safety practices.

78. Defendant’s alleged basis for its adverse conduct against Plaintiff and
Plaintiff's termination are pretextual and asserted only to cover up the retaliatory
nature of its conduct.

79. Evenif Defendant could assert legitimate reasons for its adverse actions
against Plaintiff and Plaintiff's termination which reasons it does not have,

Plaintiff's complaint about patient safety, sexual harassment, and her involvement

00501012.D0CX 14
Case 8:21-cv-00376-WFJ-SPF Document1 Filed 02/17/21 Page 15 of 15 PageID 15

in sexual harassment investigation were also motivating factors for Defendant’s

adverse conduct towards Plaintiff and Plaintiffs termination.

WHEREFORE, Plaintiff prays for entry of a judgment against Defendant and

an award of economic damages, back pay, front pay, compensatory damages,

liquidated damages and attorney’s fees and cost all as permitted by law for violation

of FWA.

DEMAND FOR JURY TRIAL

Plaintiff demands a trial of this action by jury.

Dated this 17th day of February 2021.

00501012.DOCX

 

ANDREW, J. SALZMAN, ESQUIRE

Florida Bar # 0603929

UNICE SALZMAN JENSEN, P.A.

1815 Little Road

Trinity, Florida 34655

Telephone (727)723-3772

Facsimile (727)723-1421

Email Address: asalzman@unicesalzman.com

Secondary Email Addresses: service@unicesalzman.com
cposs@unicesalzman.com

Attorney for the Plaintiff

15
